Citation Nr: 1639333	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-30 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) with panic disorder and agoraphobia in excess of 50 percent from October 21, 2010 to December 9, 2013, and in excess of 70 percent from February 26, 2015, forward.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In the October 2013 Substantive Appeal, the Veteran requested a hearing by live videoconference (Videoconference Board hearing).  The Veteran did not appear at the Videoconference Board hearing, which was scheduled for August 16, 2016.  He did not present good cause for his failure to appear, nor did he request that the Board hearing be rescheduled; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

The July 2015 rating decision 1) granted a 100 percent temporary total rating from December 9, 2013 to February 26, 2015 for PTSD with panic disorder and agoraphobia, creating "staged" initial disability ratings, and (2) increased the initial disability rating for PTSD with panic disorder and agoraphobia to 70 percent from February 26, 2015, forward, but denied an initial disability rating in excess of 70 percent for PTSD with panic disorder and agoraphobia for that appeal period.  As such, the appeal of the initial disability rating for the service-connected PTSD with panic disorder and agoraphobia will not include the period from December 9, 2013 to February 26, 2015 because the Veteran is already in receipt of a 100 percent rating for that period.  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

The Veteran was previously represented by private attorney, Adam G. Werner.  In October 2015, prior to certification of the appeal to the Board in June 2016, Adam G. Werner withdrew representation of the Veteran.  See 38 C.F.R. §§ 14.631 (c), 20.608(a) (2015).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period on appeal from October 21, 2010 to December 9, 2013, the Veteran's PTSD with panic disorder and agoraphobia has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, thinking, and mood manifested by severe symptoms of depressed mood, chronic sleep impairment, nightmares, near-continuous panic attacks affecting the ability to function independently, appropriately, and effectively, difficulty adapting to stressful circumstances resulting in avoiding crowds and groups, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, delusions and hallucinations, and difficulty establishing and maintaining effective work and social relationships.

2.  For the initial rating periods on appeal from October 21, 2010 to December 9, 2013, and from February 26, 2015, forward, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the initial rating period on appeal from October 21, 2010 to December 9, 2013, resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  For the initial rating period on appeal from February 26, 2015, forward, the criteria for an initial rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for PTSD, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, VA examinations, and the Veteran's statements.  In this regard, VA provided the Veteran with VA PTSD examinations in June 2012 and February 2015 to assist in determining the etiology and severity of the PTSD.  As the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's PTSD at the time of the examinations, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for higher initial ratings for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as discussed in detail above, the Board will only evaluate the issue as an appeal for higher evaluations of the original award from October 21, 2010 to December 9, 2013, and from February 26, 2015, forward.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Disability Ratings for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2014) (directing that the secondary condition is to be considered a part of the original condition).  

Pertinent in this case, the General Rating Formula provides that a rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  Id.

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id. 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

On appeal to the Board, a November 2012 rating decision granted service connection for PTSD with panic disorder and agoraphobia and assigned a 50 percent initial disability rating, effective October 21, 2010, the date the claim for service connection was received by VA.  Subsequently, in a July 2015 rating decision, the RO staged the disability rating for PTSD with panic disorder and agoraphobia to100 percent from December 9, 2013 to February 26, 2015, and 70 percent from February 26, 2015, forward.  By entering a Notice of Disagreement in March 2013 with the initial rating assigned in the November 2012 rating decision (on appeal), the Veteran has at least implicitly contended that the service-connected PTSD with panic disorder and agoraphobia has been manifested by more severe symptoms or impairment than that contemplated by the 50 and 70 percent "staged" disability ratings assigned.

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 21, 2010 to December 9, 2013, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas such as work, family relations, and mood, and more nearly approximates the criteria for the 70 percent disability rating assigned under Diagnostic Code 9411.

In a December 2010 Statement in Support of Claim, the Veteran's spouse indicated that she often observed the Veteran having panic attacks.  Due to these panic attacks, the Veteran's spouse noted that the Veteran would sometimes have to run out of the store, have to leave the movie theater, pull his hair or beard, or try to vomit.  This evidence tends to show that the Veteran has near-continuous panic affecting the ability to function independently, appropriately, and effectively, and has difficulty in adapting to stressful circumstances.

In an August 2011 VA psychiatry note, the Veteran reported symptoms of frequent nightmares of trauma, recurrent intrusive thoughts, flashbacks, physiological reactivity to reminders of the trauma, avoiding thoughts, feelings, or talks about the trauma, diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of emotions, feelings of foreshortened future, difficulty in falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

The Veteran underwent a VA PTSD examination in June 2012.  There, the Veteran presented with symptoms of sleep disturbance, anger, depression, anxiety, mistrust/hypervigilance, exaggerated startle response, avoidance of crowds, heights, and confined spaces, emotional detachment, social isolation, panic attacks more than once a week, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was assigned a GAF score of 60, suggesting moderate symptoms and moderate difficulty in social and occupational functioning.  The examiner opined the symptoms resulted in occupational and social impairment with reduced reliability and productivity.

In an August 2013 private mental status evaluation, the Veteran had fair concentration and short attention span.  The private licensed clinical psychologist indicated that the Veteran's speech patterns tended to be coherent, but hesitant and vague, and his ability to abstract was mildly impaired.  The Veteran also reported situational mood swings and emotional lability associated with panic attacks.  The Veteran's memory was broadly intact, although spotty and inexact for specifics.  The Veteran also had some unusual perceptual phenomena of hearing voices and seeing demons or picking them out in crowds.  The examining private psychologist indicated that the Veteran had major problems, including borderline hallucinations and delusional thinking, and assigned the Veteran a GAF score of 45, suggesting serious symptoms of PTSD or serious impairment in social and occupational functioning.  The private psychologist also noted that the Veteran has had significant difficulties on the job and off the job due to PTSD, which he opined would be rated at around 70 percent both in the past and now.

In a November 2013 private mental status evaluation, which was received by VA December 9, 2013, the examining psychologist indicated that the Veteran suffers severe and chronic PTSD and panic disorder.  Upon mental status examination, the private psychologist assigned the Veteran a GAF score of 40, suggesting major impairment in several areas, such as work or school, family relations, judgment thinking, or mood.

A February 2015 VA examination reported symptoms of nightmares, startle reactions, hypervigilance, avoidance of reminders of military experience and panic attacks.  The examiner concluded the symptoms resulted in occupational and social impairment with deficiencies in most areas.  The Veteran reported having been married for 38 years and he had two children nearby.  The veteran described his relationship with the children as good.  He described a history of panic attacks starting in service and described current symptoms as panic attacks, hyperventilation, rapid heartbeat, feeling trapped.  He indicated he could not fly anymore because of his fear of panic attacks.  He described nightmares, mild startle reactions and hypervigilance.  He had difficulty falling and staying asleep.  While medical records noted a history of hallucinations the Veteran indicated this no longer occurred and had not for many years.  He avoided movies and television programs about war.  Symptoms included anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships.  Mental status examination reflected he was cooperative, fully oriented and alert and mood and affect were unremarkable.  There were no signs of perceptual distortions and he denied hallucinatory experiences and homicidal and suicidal ideation.

For the appeal period from October 21, 2010 to December 9, 2013, although some evidence demonstrated some moderate symptoms of the Veteran's PTSD with panic disorder and agoraphobia, the evidence, to include the findings of the private psychologists in August and November 2013, more closely reflects a consistent (severe) level of impairment due to PTSD with panic disorder and agoraphobia.  Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, thinking, and mood for the appeal period from October 21, 2010 to December 9, 2013.  Specifically, the Veteran had symptoms of near continuous panic, irritability, auditory and visual hallucinations.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the initial rating appeal period from October 21, 2010 to December 9, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

The criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal from October 21, 2010 to December 9, 2013, and from February 26, 2015, forward.  The evidence during these appeal periods (from October 21, 2010 to December 9, 2013, and from February 26, 2015, forward) does not show that the Veteran experienced total occupational and social impairment.  The evidence shows no symptoms of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran did demonstrate delusions and hallucinations (one criterion for the 100 percent rating), the totality of the evidence does not more nearly approximate the criteria for 100 percent (total occupational and social impairment due to PTSD with panic disorder and agoraphobia).  Significantly, during VA treatment visits the Veteran consistently denied hallucinations. . Rather, the symptoms that the Veteran does have (panic attacks, irritability, vague speech, mood swings, spotty memory, hypervigilance, isolation, hallucinations etc) do not occur with such frequency and severity as to result in total occupational and social impairment, a level of severity so extreme that examples of symptoms include being a persistent danger of hurting self or others, and not knowing the names of close relatives or even one's own name.  Rather, even where GAF score assigned was 45 indicating serious symptoms, the physician never indicated the Veteran had total occupational impairment.  In fact, J.A. specifically indicated he should be rated at 70 percent.  To the extent to which the November 2013 private assessment reflected total impairment this was the basis of the increased 100 percent rating the RO granted effective the date the RO received the report.  Furthermore, the Board notes that the records accompanying the report include a checklist with a crossed out name that generically check all symptoms and then reports that the veteran is markedly impaired in some work functions and extremely impaired in others.  The accompanying written report further reflects the physician did not review the medical records.  While she recommended a 100 percent rating she provided little rationale for this opinion and the findings from the examination appear slightly inconsistent.  For example, the written report notes the Veteran's longstanding marriage, indicates he goes to church, denied mania, hypomania, agitation, and retained average fund of information and judgement and was oriented to time place and person.  In sum, the totality of the Veteran's symptoms reflect that despite the symptoms the Veteran has, he generally was alert and oriented, participated appropriately in treatment, was able to stay married and have some relationship with his stepchildren.  The Board also finds it significant that the Veteran has never required inpatient hospitalization or domiciliary care for treatment of his symptoms.

 Accordingly, for the period of appeal, the Board finds that the Veteran's symptoms of PTSD were not of such frequency, severity, and duration that they resulted in total occupational and social impairment to warrant a higher 100 percent evaluation during this period.

In short, the Board does not find evidence that the rating assigned for the PTSD with panic disorder and agoraphobia should be higher for any other separate period based on the facts found during the appeal period from October 21, 2010 to December 9, 2013, and from February 26, 2015, forward.  The evidence of record supports the conclusion that the Veteran is not entitled to additional compensation in excess of 70 percent during any time within these periods on appeal.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD with panic disorder and agoraphobia from October 21, 2010 to December 9, 2013, and from February 26, 2015, forward.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected PTSD with panic disorder and agoraphobia are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD with panic disorder and agoraphobia has manifested symptoms such as depressed mood, chronic sleep impairment, nightmares, near-continuous panic attacks affecting the ability to function independently, appropriately, and effectively, difficulty adapting to stressful circumstances resulting in avoiding crowds and groups, irritability, hypervigilance, exaggerated startle response, difficulty concentrating, delusions and hallucinations, and difficulty establishing and maintaining effective work and social relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD with panic disorder and agoraphobia are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD with panic disorder and agoraphobia, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU (which is another form of extraschedular rating with different criteria) is addressed in the Remand section below.

According to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

For the initial rating period from October 21, 2010 to December 9, 2013, an initial disability rating of 70 percent, but no higher, for PTSD is granted.

For the initial rating period from February 26, 2015, forward, an initial disability rating in excess of 70 percent for service-connected PTSD is denied.


REMAND

In an April 2009 rating decision, the issue of a TDIU was adjudicated and denied by the RO.  During the pendency of the appeal of the rating of PTSD, however, the Veteran reraised the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for PTSD with panic disorder and agoraphobia, rated at 70 percent disabling for the entire initial appeal period (other than from December 9, 2013 to February 26, 2015 when the Veteran was awarded a 100 percent rating for the PTSD and as adjudicated above); tinnitus, rated at 10 percent disabling; and high frequency hearing loss, rated as noncompensable.  Given the favorable outcome above of a grant of a 70 percent rating for PTSD with panic disorder and agoraphobia from October 21, 2010 to December 9, 2013, the service-connected disabilities now combine to a higher combined rating percentage.  For this reason, the AOJ should readjudicate a TDIU.  See 38 C.F.R. §§ 4.16, 4.25 (2015).

Accordingly, the issue of a TDIU is REMANDED for the following actions:

After implementing the Board's decision to grant an initial disability rating of 70 percent for PTSD with panic disorder and agoraphobia from October 21, 2010 to December 9, 2013, and after accomplishing any additional notification and/or development deemed warranted, to include a VA vocational examination, the issue of entitlement to a TDIU should be readjudicated in light of all the evidence of record, considering additional occupational impairment caused by the service-connected PTSD with panic disorder and agoraphobia, currently rated at 70 percent.  If a TDIU remains denied, the Veteran and the representative, if any, should be furnished with an appropriate Supplemental Statement of the Case, and should be afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


